United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Northfield, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-2026
Issued: June 14, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 3, 2010 appellant, through his attorney, filed a timely appeal of an April 26,
2010 Office of Workers’ Compensation Programs’ merit decision granting a schedule award.
Pursuant to the Federal Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has more than seven percent impairment of his left upper
extremity for which he has received a schedule award.
On appeal, counsel argued that appellant was deprived of a property right under the U.S.
Constitution by the Office’s failure to apply the fifth edition of the American Medical

1

5 U.S.C. § 8101 et seq.

Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides).2 He further
argued that the Office delayed in adjudicating the claim resulting in denial of due process.
FACTUAL HISTORY
On May 10, 2004 appellant, then a 49-year-old city letter carrier, filed a traumatic injury
alleging that he injured his left arm and shoulder when he fell in the performance of duty and
caught himself with his left arm. The Office accepted his claim for left rotator cuff strain on
June 21, 2004. A magnetic resonance imaging (MRI) scan dated September 20, 2004
demonstrated tendinosis of the supraspinatus and subscapularis muscles without tears and a tear
of the superior labrum both anteriorly and posteriorly. Dr. Bradford S. Tucker, a Board-certified
orthopedic surgeon, performed a left shoulder arthroscopic superior labrum anterior and posterior
(SLAP) repair, subacrominal decompression and bursectomy and posterior capsule release on
February 13, 2008. In a note dated July 29, 2008, Dr. Tucker indicated that appellant had
reached maximum medical improvement with symmetric range of motion and strength and no
pain.
In a letter dated November 12, 2008, appellant’s attorney, requested a schedule award
and submitted a report dated September 9, 2008 from Dr. David Weiss, an osteopath, who stated
that appellant complained of intermittent left shoulder pain and stiffness. Dr. Weiss found focal
acromioclavicular point tenderness and tenderness over the proximal third of the biceps. He
noted that appellant had forward elevation of 130 degrees; abduction of 90 degrees; adduction of
65 degrees; as well as internal and external rotation of 90 degrees. Dr. Weiss stated that manual
muscle strength testing was four out of five involving the supraspinatus musculature and four
plus of five in biceps strength. He applied the fifth edition of the A.M.A., Guides and
determined that appellant had 19 percent impairment of the left upper extremity. Dr. Weiss
completed a quick dash evaluation and determined that appellant’s score was 61 percent due to
moderate difficulties in opening a jar, heavy chores, carrying a bag and using a knife as well as
severe difficulty washing.
Appellant completed a claim for compensation requesting a schedule award on
December 16, 2008. On January 27, 2009 the Office referred the medical evidence to the district
medical adviser. A Dr. Morely Slutsky completed a report on January 30, 2009 finding
impairment of 16 percent of the left upper extremity. He accorded appellant 7 percent
impairment due to loss of range of motion and 10 percent due to left shoulder resection
arthroplasty finding a similarity to a distal clavicle resection. Dr. Slutsky did not find that an
additional impairment rating for pain was appropriate.
The Office requested that Dr. Weiss provide a supplemental report addressing the pain
impairment by letter dated February 9, 2009. On March 16, 2009 it again requested a
supplemental report from Dr. Weiss and allowed 15 days for a response. Counsel stated that he
was submitting a report dated March 30, 2009 from Dr. Weiss on April 9, 2009. The Office
received on April 29, 2009 a report from Dr. Weiss dated March 30, 2009. Dr. Weiss stated that
the three percent impairment rating for pain was appropriate as appellant’s pain level reached 6
2

A.M.A., Guides, 5th ed. (2001).

2

of 10 and as his activities of daily living were impacted with difficulties performing overhead
reaching and lifting as well as pushing and pulling with his left arm. He concluded that
application of the three percent impairment due to pain as found in Chapter 18 of the fifth edition
of the A.M.A., Guides was appropriate.
In a letter dated June 19, 2009, the Office requested that Dr. Weiss provide his
impairment rating based on the sixth edition of the A.M.A., Guides which became applicable to
schedule awards issued after May 1, 2009.3
On August 19, 2009 the Office referred appellant for a second opinion evaluation with
Dr. Robert Draper, a Board-certified orthopedic surgeon. In a report dated August 28, 2009,
Dr. Draper reviewed the statement of accepted facts provided by the Office and the
September 20, 2004 MRI scan and operative report dated February 13, 2008. He found that
appellant had 160 degrees of abduction and forward flexion as well as 90 degrees of internal
rotation and external rotation. Dr. Draper reported no loss of strength, atrophy, ankylosis or
measurable sensory changes. He applied the sixth edition of the A.M.A., Guides and found that
the most significant injury was the biceps tendon rupture with a default rating of three percent.4
Dr. Draper found that appellant had grade modifiers of one for functional history, physical
examination and clinical studies. Applying the net adjustment formula, he found a net
adjustment of zero. Dr. Draper noted that appellant also had a SLAP lesion with a default value
of three percent, but stated, “[T]hese two cannot be added together and I picked the one that
appeared the most significant and that was the biceps tendon rupture.” He concluded that
appellant had three percent impairment of the left upper extremity.
Dr. Weiss provided a supplemental report revised on September 18, 2009 and applied the
sixth edition of the A.M.A., Guides to his prior findings. He found that appellant had loss of
range of motion of three percent due to flexion and three percent due to abduction5 for a range of
motion grade modifier of one.6 Dr. Weiss noted that appellant’s functional history modifier was
3 based on his quick dash score of 61.7 He stated that since appellant’s functional history
modifier was two degrees higher than his range of motion grade modifier, appellant’s
impairment rating should be increased by 10 percent. Dr. Weiss stated that appellant’s left upper
extremity impairment was seven percent.
The Office referred the medical evidence to Dr. Henry J. Magliato, the Office medical
adviser, on October 20, 2009. In a report dated November 10, 2009, Dr. Magliato stated that
Dr. Weiss used the stand-alone range of motion method finding six percent impairment of the
3

For new decisions issued after May 1, 2009, the Office began using the sixth edition of the A.M.A., Guides.
A.M.A., Guides (6th ed. 2009); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Award and
Permanent Disability Claims, Chapter 2.808.6a (January 2010); Part 3 -- Medical, Schedule Awards, Chapter 3.700,
Exhibit 1 (January 2010).
4

A.M.A., Guides 404, Table 15-5.

5

Id. at 475, Table 15-34.

6

Id. at 477, Table 15-35.

7

Id. at 406, Table 15-7.

3

upper extremity or a grade one modifier.8 He noted that Dr. Weiss then used the quick dash of
61 percent which was a functional history grade modifier of three.9 Dr. Magliato stated that the
impairment rating should be increased by 10 percent.10 He found that 6 multiplied by 10 percent
equaled 0.6 which should be rounded up to 1 percent and that 6 plus 1 is seven. Dr. Magliato
found that appellant was entitled to seven percent impairment as it was greater than the three
percent properly found by Dr. Draper.
By decision dated December 29, 2009, the Office granted appellant a schedule award for
seven percent impairment of his left upper extremity. Appellant, through his attorney, requested
a review of the written record and alleged that the Office failed to make a timely schedule award
decision and deprived him of his due process rights. The Branch of Hearings and Review issued
a decision on April 26, 2010 and found that the Office’s actions in regard to appellant’s schedule
award were not deliberately delayed affirming the December 29, 2009 decision.
LEGAL PRECEDENT
The schedule award provision of the Act11 and its implementing regulations12 set forth
the number of weeks of compensation payable to employees sustaining permanent impairment
for loss or loss of use, of scheduled members or functions of the body. The Act, however, does
not specify the manner in which the percentage loss of a member shall be determined. The
method used in making such determination is a matter which rests in the discretion of the Office.
For consistent results and to ensure equal justice, the Board has authorized the use of a single set
of tables so that there may be uniform standards applicable to all claimants. The Office
evaluates the degree of permanent impairment according to the standards set forth in the
specified edition of the A.M.A., Guides.13
In addressing upper extremity impairments, the sixth edition requires identification of the
impairment class for the diagnosed condition (CDX), which is then adjusted by grade modifiers
based on Functional History (GMFH), Physical Examination (GMPE) and Clinical studies
(GMCS). The net adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).14
The range of motion section is to be used as a stand-alone rating when other grids direct or when
no other diagnosis-based sections are applicable.15

8

Id. at 477, Table 15-35.

9

Id. at 406, Table 15-7.

10

Id. at 477, Table 15-36.

11

5 U.S.C. §§ 8101-8193, 8107.

12

20 C.F.R. § 10.404.

13

Supra note 3.

14

A.M.A., Guides 411.

15

Id. at 461.

4

ANALYSIS
The Office accepted appellant’s claim for left shoulder injury and resulting surgery.
Appellant requested a schedule award and submitted an impairment rating from Dr. Weiss under
the fifth edition of the A.M.A., Guides dated September 9, 2008. The Office referred this report
to the district medical adviser who disagreed with Dr. Weiss’ application of the pain provision of
Chapter 18 of the A.M.A., Guides. The fifth edition of the A.M.A., Guides allows for an
impairment percentage to be increased by up to three percent for pain by using Chapter 18,
which provides a qualitative method for evaluating impairment due to chronic pain. If an
individual appears to have a pain-related impairment that has increased the burden on his or her
condition slightly, the examiner may increase the percentage up to three percent. However,
examiners should not use Chapter 18 to rate pain-related impairments for any condition that can
be adequately rated on the basis of the body and organ impairment systems given in other
chapters of the A.M.A., Guides.16 The Office requested a supplemental report from Dr. Weiss
on February 9 and March 16, 2009. Dr. Weiss did not respond until his March 30, 2009 report
which the Office received on April 29, 2009. As the sixth edition of the A.M.A., Guides was
applicable to all decisions issued after May 1, 2009, the Office appropriately requested that
Dr. Weiss provide an impairment rating corresponding to the sixth edition of the A.M.A.,
Guides. It requested and received an impairment rating from Dr. Draper, the second opinion
evaluation based on the sixth edition of the A.M.A., Guides.
Dr. Draper evaluated appellant’s left shoulder impairment using the diagnosis-based
impairment rating system and found that appellant had three percent impairment due his shoulder
injury. He applied the appropriate formula and determined that appellant’s adjustments for
functional history, physical examination and clinical studies in the above formula did not result
in more than three percent impairment. The Office medical adviser, Dr. Magliato reviewed this
report and agreed with the rating.
Following Dr. Draper’s report, Dr. Weiss provided an impairment rating of seven percent
of the upper extremity based a stand-alone range of motion impairment. He found that appellant
had three percent impairment due to loss of flexion and abduction, applied the appropriate
adjustment due to functional history and reached seven percent impairment. Dr. Magliato also
found that this impairment rating was appropriate under the A.M.A., Guides and concluded that
as appellant received a greater impairment rating under this formula, it should be used to
calculate appellant’s permanent impairment for schedule award purposes. The Board finds that
there is no medical evidence properly correlated with the sixth edition of the A.M.A., Guides
which establishes that appellant had more than seven percent impairment of his left upper
extremity.
On appeal, counsel argued that the Office deprived appellant of due process of law and
property rights by failing to adjudicate his scheduled claim in a timely manner pursuant to the
fifth edition of the A.M.A., Guides. As noted above, the Office pursued appellant’s impairment

16

Federal Procedure Manual, supra note 3, Chapter 3.700, Exhibit 4 (June 2003); A.M.A., Guides at 18.3(b); see
also Philip Norulak, 55 ECAB 690 (2004).

5

rating in a timely manner, requesting a supplemental report from Dr. Weiss on two occasions
prior to the May 1, 2009 change to the sixth edition.
In Harry D. Butler,17 the Board noted that Congress delegated authority to the Director
regarding the specific methods by which permanent impairment is to be rated. Pursuant to this
authority, the Director adopted the A.M.A., Guides as a uniform standard applicable to all
claimants and the Board has concurred in the adoption.18 On March 15, 2009 the Director
exercised authority to advise that as of May 1, 2009 all schedule award decisions of the Office
should reflect use of the sixth edition of the A.M.A., Guides.19 The applicable date of the sixth
edition is as of the schedule award decision reached. It is not determined by either the date of
maximum medical improvement or when the claim for such award was filed.
CONCLUSION
The Board finds that appellant has no more than seven percent impairment of his left
upper extremity for which he has received a schedule award.

17

43 ECAB 859 (1992).

18

Id. at 866.

19

FECA Bulletin No. 09-03 (issued March 15, 2009). The FECA Bulletin was incorporated in the Federal
(FECA) Procedure Manual, supra note 3, Chapter 2.808.6(a) (January 2010).

6

ORDER
IT IS HEREBY ORDERED THAT the April 26, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 14, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

